 IIn the Matter Of STANLEY COMPANY OF AMERICA, WARNER BROS.,WARNER BROS. CIRCUIT MANAGEMENT CORP.,WARNER BROS.THEATERS, INC. AND CIRCUIT SETTLEMENT CORPORATIONandUNITEDOFFICE & PROFESSIONAL WORKERS OF AMERICA, AFFILIATED WITH THECONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-.¢.. J4.DecidedNovember 17, 194Jurisdiction:motion picturetheatre- industry.Practice and Procedure:petition dismissed where no appropriateunit withinthe scope of the petition-unit composed of managers,assistantmanagers,-treasurers,and utilitarians,held inappropriate.Mr. H. S. Bareford,of New York City, for Stanley.Mr. Samuel L. Rothbard,of Newark, N. J., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United Office & Professional Workersof America, affiliated with the Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Stanley Com-pany of America,' Warner Bros., Warner Bros. Circuit ManagementCorp.,Warner Bros. Theaters, Inc., and Circuit Settlement Corpora-tion, Newark, New Jersey, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Frederick R.Livingston, Trial Examiner. Said hearing was held at Newark, NewJersey, on August 31, 1942. Stanley and the Union appeared and par-ticipated.2Stanley moved to dismiss this proceeding, (1) on the'The petitionand other formal papers were amended at the hearing to show thecorrectname ofStanley Companyof America,herein called Stanley.Stanley,however, oijerateselsewherethan in NewJersey as,Stanley Company of America,Inc, and asStanleyCorporationof America.2Stanleyappearedspeciallyto contest the jurisdictionof the Board and, on the assur-ance of the Tiial Examinerthat it wouldnot be prejudicedthereby, participated in thehearingTheotherco,parties,althoughserved with notice, did not appearStanleycontendsthat it aloneis theemployerof employees herein concerned.45 N. L R. B., No. 94493508-43-vol. 45-40625i 626DEIOISIONS OF NATIONAL LABOR RELATIONS BOARDground that Stanley was not engaged in commerce within the mean-ing of the National Labor Relations Act and (2) on the furtherground that there was no appropriate unit within the scope of thepetition.We need not pass on the jurisdictional question, since forreasons which appear in Section III, below, the motion is granted.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.On September 21,1942, Stanley filed a brief which the Board has considered.Upon the entire record in the case,,the Board makes the following:FINDINGS oF' FACT1.THE BUSINESS OF STANLEYStanley Company of America is a subsidiary of Warner Bros.Pictures, Inc., which owns 90 percent of its stock.Stanley operatesapproximately 200 theaters, of which 48 are regularly operatedtheaters in New Jersey.The theaters operated in New Jersey arethe only ones directly involved in this proceeding.These theatersare included in the so-called New Jersey Zone of Stanley's opera-tions under the supervision of a zone manager.Other zones includeNew Haven, Atlantic' City, Philadelphia, Pittsburgh,Albany,Chicago, and Washington.Zone managers meet for conference inStanley's office at New York City. This office is located in thesame building in which-Warner Bros. Pictures, Inc., has its officesand the two companies use a common telephone.In 1941 Stanley's business in New Jersey exceeded 1 million dol-lars.During 'the course of a week at its New Jersey theaters, Stan-ley shows about 200 feature pictures,' 80 news reels, and 170 shortsubjects, not all of which are different.Pictures are leased throughStanley's booking agent in New York City and are selected by thezone manager with suggestions from the theater managers.Mostpictures shown in the theaters are leased from distributing agencieswho operate exchanges at key centers in the United, States; fromwhich they direct inter-theater transportation of pictures. ' Thereis no exchange center or national distribution center in New Jersey.About 90 percent of the pictures shown by Stanley at its New Jerseytheaters come from New York City.'Of these,35 to 40 constitute the yearly output of warner Bros.Pictures, Inc. STANLEY COMPANY OF AMERICAII.TILE ORGANIZATION INVOLVED627United Office'& Professional'Workers ofAmerica is a labororganization affiliated with the Congress of Industrial Organiza'tions; admitting to membership employees of Stanley.III.THE ALLEGED QUESTION CONCERNING THE REPRESENTATION OF EM-PLOYEES OF STANLEY WITHIN AN APPROPRIATE UNITThe Union contends that managers, assistant managers, utilitar-ians, and treasurers employed at Stanley's New Jersey theaters con-stitute an appropriate bargaining unit.Stanley contends that theproposed unit is inappropriate for bargaining, alleging that suchemployees at its several New Jersey theaters have no common inter-ests and that managers who supervise assistant managers, utilitar-ians, and treasurers should not be included in the same bargainingunit with such employees.Stanley regularly operates 48 theaters in New Jersey under themanagement of a zone manager whose headquarters are at Newark.Under the zone manager are 4 district" managers, each of -whom super-vises a group of theaters.Some theaters are in small rural communi-ties, others in large cities.Each theater operates under the directsupervision of a theater manager who has under him one or moreassistants.These assistants are known as assistant managers, utili-tarians, and treasurers.'Theater managers attend monthly zone meet-ings at Newark.Assistant managers, utilitarians, and treasurers donot have regular meetings where they may come in direct contactwith employees in other theaters.The manager is in charge of the physical properties of the theaterand handles its booking problems and advertising problems withincertain limits.He has general supervision of all employees workingin the theater, including the assistant manager, utilitarian, treasurer,cashiers, doormen, porters, ushers, cleaners, operators, and stage hands.The larger theaters have an assistant manager, who is in charge ofthe theater during the manager's, absence and assists the manager ashe may direct.The treasurer supervises the cashiers, handles'the'cash, tickets, and pay rolls.He checks the income from various con-cessions about the theaters, such as vending and weighing machines."Utilitarian" is a comparatively new category of employment, recentlyreplacing "treasurer" on the Company's pay rol14The utilitarian ischaracterized as a handy man and junior assistant manager with notenough skill or experience to be rated as an assistant manager.Where'The record does not disclose that Stanley has in all cases substituted"utilitarian" for"treasurer." 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe is substituted for the treasurer, he assumes such duties.The dutiesof the utilitarian and assistant manager, and the number of suchassistants assigned to the manager, differ according to the size of thetheater.The largest theater in the zone seats 4,432 persons and em-ploys regularly 72 people.The smallest theater seats about 600persons.The manager hires and discharges all theater employees in a non-supervisory capacity.He recommends for dismissal, transfer, orpromotion the assistant manager, utilitarian, and treasurer who maybe employed at the theater.His recommendations are usually fol-lowed.Positions of assistant managers, utilitarians, and treasurersare filled by transferring employees from one category to the nexthigher paid category or by transferring employees to a larger theaterwithout nominal change of position .5For these purposes transferswithin the zone are frequent, although interzone transfers are rare.For each vacant position the manager of the theater may select fromemployees recommended for promotion the individual whom he maywish to have associated with him. If he does not desire to select anemployee candidate, he may recommend an outside person for theposition.The hiring of assistant managers, utilitarians, and treas-urers, however, must be effected'after consultation with the zone office.We are of the opinion, and find, that the various levels of super-visory employees at Stanley's several theaters cannot appropriatelybe grouped, as the Union contends, in a single bargaining unit.Man-agers are in charge of the local theaters.Their authority includesnot only the hire and discharge of all non-supervisory employees, butalso, in a substantial measure through the credit accorded to theirrecommendations by the zone manager, an almost equivalent powerto effect the hire, discharge, and transfer of the assistant managersand utilitarians with whom they associate and share the problemsof theater administration.We find that the unit proposed by theUnion, composed of managers, assistant manager's, utilitarians, andtreasurers, is not appropriate for the purposes of collective bargaining.We accordingly find that no question has arisen concerning therepresentation of employees of Stanley in an appropriate bargainingunit.The petition for investigation and certification of represen-tatives will therefore be dismissed..I5Depending upon the size of the theater which he supervises,a manager receives from,$45 to $135 per weekAssistant managers receive from$25 to $40 per week,and utili-tarians from$18 to $25 per week. Utilitarians receive $4 to $5 more than the cashierat the theater.Zone managers are given'bonuses for the success of business operationswithin their zonesZone managers customarily share their bonuses with the managers,of theaters in their zones and they, in turn,share with the assistant manager, utilitarian,or treasurer under themThe amount of the bonus is not fixed. STANLEY COMPANY OF^ AMERICAORDER ,629Upon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Stanley Company of America, Warner Bros., WarnerBros. Circuit Management Corp., Warner Bros. Theaters, Inc., andCircuit Settlement Corporation, Newark, New Jersey, filed by UnitedOffice & Professional Workers of America, affiliated with the Congressof Industrial Organizations, be, and it hereby is, dismissed.MR.GERARD D. REILLY, concurringspecially :I agree with my colleagues in the dismissal of this petition, butwould go further than deeming the proposed unit inappropriate solelybecause it contains more than one level of the hierarchy of manage-ment.I have recently had occasion to dissent from the view thatsupervisors who are integral parts of management are also employeeswithin the meaning of the National Labor Relations Act e Theinstant case is illustrative of the consequences which may be expectedto result from the contrary doctrine.The bulk of employees in thetheaters here involved, so far as the record shows, have not beenorganized.It is, therefore, apparent that the technique adopted hasbeen that of "organization from above."There can be little doubtas to the form that organization of the ordinary employees will takeif the Board permits their supervisors to choose bargaining agentstinder the Act.Furthermore, had the supervisors proceeded toorganize an unaffiliated union in which the line employees were eligiblefor membership, there is not the slightest doubt that such an organiza-tion would be regarded by the Board as proscribed by Section 8 (2) ofthe Act.Coercion of the line employees is no less real where amongthe bargaining agencies which seek to represent them is one to whichtheir supervisors owe allegiance.9Union Collieries Coal Co , Oakmont,Pa.andMine Officials' Union of America(Ind.),44 N L. R B. 165;Godchaux Sugars, Inc.andUnited Sugar Workers,Local IndustrialUnion No. 1186, C. 1.0., 44 N. L. It. B. 874.I